Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-15 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-10, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (China Patent Application Publication CN 102650907A, hereinafter “Liu”).

Regarding Claim 1, Liu teaches a non-transitory computer-readable data storage medium storing program code executable by a computing device to perform processing (par 0044 Fig 1 memory 110/125) comprising: 
receiving a function key scan code from an external keyboard (par 0015  the processor receives the scan code generated by the external keyboard, and executes an application program to convert the scan code of the combination of the combination key and the function key into the parameter value corresponding to the combination of the Fn key and the function key; par 0046 for example, when the key combination Ctrl+shift and the function key F7 are pressed, the external keyboard 180 transmits the scan codes of these keys to the processor 140) communicatively connected to the computing device (par 0009 the external keyboard is connected to the electronic device through a connection interface), the function key scan code corresponding to a function key of the external keyboard having been pressed (par 0015  the processor receives the scan code generated by the external keyboard, and executes an application program to convert the scan code of the combination of the combination key and the function key into the parameter value corresponding to the combination of the Fn key and the function key; par 0046 for example, when the key combination Ctrl+shift and the function key F7 are pressed, the external keyboard 180 transmits the scan codes of the function key F7 [having been pressed] and of the key combination Ctrl+shift  [having been pressed] to the processor 140); 
determining whether function keys of an internal keyboard of the computing device are configured in an action key mode (par 0011 ways to notify the operating system all depend on the implementation of the combination of the Fn key and the function key on the built-in keyboard) [action, function, help, and other key mode are dependent on programming]); and 
in response to determining that the function keys of the internal keyboard of the computing device are configured in the action key mode, converting the function key scan code received from the external keyboard to an action key scan code (par 0049 for example, in the system memory 110, the scan code of the combination of the Fn key and the function key F7 corresponding to the parameter value 7 is captured and transmitted to the operating system of the processor 140, and then the processor 140 executes the combination of the Fn key and the function key F7. The corresponding device function (step S212 ), for example, enables the touchpad of the notebook computer).

Regarding Claim 2, Liu teaches the non-transitory computer-readable data storage medium of claim 1, wherein the processing further comprises: 
sending the action key scan code to which the function key scan code received from the external keyboard has been converted (par 0011 ways to notify the operating system all depend on the implementation of the combination of the Fn key and the function key on the built-in keyboard) to an operating system of the computing device (par 0049 for example, in the system memory 110, the scan code of the combination of the Fn key and the function key F7 corresponding to the parameter value 7 is captured and transmitted to the operating system of the processor 140, and then the processor 140 executes the combination of the Fn key and the function key F7. The corresponding device function (step S212 ), for example, enables the touchpad of the notebook computer).

Regarding Claim 3, Liu teaches the non-transitory computer-readable data storage medium of claim 1, wherein the processing further comprises: 
in response to determining that the function keys of the internal keyboard of the computing device is not configured in the action key mode (par 0011 ways to notify the operating system all depend on the implementation of the combination of the Fn key and the function key on the built-in keyboard), sending the function key scan code received from the external keyboard to an operating system of the computing device (par 0046 After receiving the scan code, the processor 140 uses the application program to convert the scan code of the combination of the key combination Ctrl+shift and the function key F7 into the parameter value 7 corresponding to the combination of the Fn key and the function key F7 (step S206 ). In short, the application converts the key combination Ctrl+shift on the external keyboard to the Fn key on the built-in keyboard; par 0048 a bit in the memory 125 of the embedded controller 120 is defined as an interface for communicating with the application program of the processor 140, and the processor 140 can fill the parameter value 7 into this bit, This enables the embedded controller 120 to obtain the parameter value 7 by accessing this bit, and perform corresponding actions accordingly; par 0049 Specifically, the embedded controller 120 retrieves the scan code of the combination of the Fn key and the function key corresponding to the parameter value in the system memory 110 according to the program code, and transmits it to the operating system of the processor 140; par 0011 ways to notify the operating system all depend on the implementation of the combination of the Fn key and the function key on the built-in keyboard).

Regarding Claim 6, Liu teaches the non-transitory computer-readable data storage medium of claim 1, wherein 
the action key scan code to which the function key scan code received from the external keyboard is converted corresponds to an action associated with a function key of the internal keyboard identical to the function key pressed on the external keyboard (par 0046 Figs 1,2 the processor 140 receives the scan code generated by pressing the external keyboard 180 (step S204); when the keys are pressed, the generated scan code is sent to the processor 140, for example, when the key combination Ctrl+shift and the function key F7 are pressed, the external keyboard 180 transmits the scan codes of these keys to the processor 140; after receiving the scan code, the processor 140 uses the application program to convert the scan code of the combination of the key combination Ctrl+shift and the function key F7 into the parameter value 7 corresponding to the combination of the Fn key and the function key F7 [as currently configured, in any mode, on the built-in keyboard] (step S206)).

Regarding Claim 7, Liu teaches the non-transitory computer-readable data storage medium of claim 1, wherein 
the action key scan code to which the function key scan code received from the external keyboard is converted corresponds to an action associated with a function key of the internal keyboard different than the function key pressed on the external keyboard (par 0046 Figs 1,2 the processor 140 receives the scan code generated by pressing the external keyboard 180 (step S204); when the keys are pressed, the generated scan code is sent to the processor 140, for example, when the key combination Ctrl+shift and the function key F7 are pressed, the external keyboard 180 transmits the scan codes of these keys to the processor 140; after receiving the scan code, the processor 140 uses the application program to convert the scan code of the combination of the key combination Ctrl+shift and the function key F7 into the parameter value 7 corresponding to the combination of the Fn key and the function key F7 [as currently configured, in any mode, on the built-in keyboard] (step S206)).

Regarding Claim 8, Liu teaches a computing device (Abstract) comprising: 
an internal keyboard having a plurality of function keys (par 0044 built-in keyboard 160 is coupled to the built-in controller 120 and has an Fn key and a plurality of function keys. In practical applications, the built-in keyboard 160 may be a keyboard of a notebook computer) having a configuration switchable between an action key mode and a function key mode (par 0011 ways to notify the operating system all depend on the implementation (software configuration construed as providing switch-ability) of the combination of the Fn key and the function key on the built-in keyboard) [action, function, help, and other key mode are dependent on programming]); 
a processor (par 0044 Fig 1 processor 140/embedded controller 120); and 
a memory storing program code executable by the processor (par 0044 Fig 1 system memory 110/embedded controller memory 125) to process presses of a plurality of function keys (par 0015  the processor receives the scan code generated by the external keyboard, and executes an application program to convert the scan code of the combination of the combination key and the function key into the parameter value corresponding to the combination of the Fn key and the function key; par 0046 for example, when the key combination Ctrl+shift and the function key F7 are pressed, the external keyboard 180 transmits the scan codes of the function key F7 [having been pressed] and of the key combination Ctrl+shift  [having been pressed] to the processor 140) of an external keyboard communicatively connectable to the computing device (par 0009 the external keyboard is connected to the electronic device through a connection interface) according to the configuration of the function keys of the internal keyboard (par 0015  the processor receives the scan code generated by the external keyboard, and executes an application program to convert the scan code of the combination of the combination key and the function key into the parameter value corresponding to the combination of the Fn key and the function key; par 0046 for example, when the key combination Ctrl+shift and the function key F7 are pressed, the external keyboard 180 transmits the scan codes of the function key F7 [having been pressed] and of the key combination Ctrl+shift  [having been pressed] to the processor 140).

Regarding Claim 9, Liu teaches the computing device of claim 8, wherein the program code is executable by the processor to process the function keys of the external keyboard according to the configuration of the function keys of the internal keyboard by: 
detecting that the function keys of the external keyboard are switchably configurable between the action key mode and the function key mode (par 0011 ways to notify the operating system all depend on the implementation (software configuration construed as providing switch-ability) of the combination of the Fn key and the function key on the built-in keyboard) [action, function, help, and other key mode are dependent on programming]); and 
in response to detecting that the function keys of the external keyboard are switchably configurable between the action key mode and the function key mode, configuring the function keys of the external keyboard in a same configuration as the function keys of the internal keyboard (par 0015  the processor receives the scan code generated by the external keyboard, and executes an application program to convert the scan code of the combination of the combination key and the function key into the parameter value corresponding to the combination of the Fn key and the function key; par 0046 Figs 1,2 the processor 140 receives the scan code generated by pressing the external keyboard 180 (step S204); when the keys are pressed, the generated scan code is sent to the processor 140, for example, when the key combination Ctrl+shift and the function key F7 are pressed, the external keyboard 180 transmits the scan codes of these keys to the processor 140; after receiving the scan code, the processor 140 uses the application program to convert the scan code of the combination of the key combination Ctrl+shift and the function key F7 into the parameter value 7 corresponding to the combination of the Fn key and the function key F7 [as currently configured, in any mode, on the built-in keyboard] (step S206)).

Regarding Claim 10, Liu teaches the computing device of claim 9, wherein the program code is executable by the processor to process the function keys of the external keyboard according to the configuration of the function keys of the internal keyboard by further: 
receiving a function key scan code from the external keyboard, the function key scan code corresponding to one of the function keys of the external keyboard having been pressed (par 0046 Figs 1,2 the processor 140 receives the scan code generated by pressing the external keyboard 180 (step S204); when the keys are pressed, the generated scan code is sent to the processor 140); and 
sending the function key scan code received from the external keyboard to an operating system of the computing device regardless of whether the function keys of the internal keyboard are configured in the action key mode or the function key mode (par 0015  the processor receives the scan code generated by the external keyboard, and executes an application program to convert the scan code of the combination of the combination key and the function key into the parameter value corresponding to the combination of the Fn key and the function key; par 0046 Figs 1,2 the processor 140 receives the scan code generated by pressing the external keyboard 180 (step S204); when the keys are pressed, the generated scan code is sent to the processor 140, for example, when the key combination Ctrl+shift and the function key F7 are pressed, the external keyboard 180 transmits the scan codes of these keys to the processor 140; after receiving the scan code, the processor 140 uses the application program to convert the scan code of the combination of the key combination Ctrl+shift and the function key F7 into the parameter value 7 corresponding to the combination of the Fn key and the function key F7 [as currently configured, in any mode, on the built-in keyboard] (step S206)).

Regarding Claim 13, Liu teaches a method (Abstract) comprising: 
receiving, by a keyboard driver of an operating system running on a computing device (par 0015 the embedded controller transmits the scan code of the combination of the Fn key and the function key corresponding to the parameter value to an operating system according to the program code to execute a device corresponding to the combination of the Fn key and the function key function), a function key scan code from an external keyboard (par 0015  the processor receives the scan code generated by the external keyboard, and executes an application program to convert the scan code of the combination of the combination key and the function key into the parameter value corresponding to the combination of the Fn key and the function key; par 0046 for example, when the key combination Ctrl+shift and the function key F7 are pressed, the external keyboard 180 transmits the scan codes of these keys to the processor 140) communicatively connected to the computing device (par 0009 the external keyboard is connected to the electronic device through a connection interface), the function key scan code corresponding to a function key of the external keyboard having been pressed (par 0015  the processor receives the scan code generated by the external keyboard, and executes an application program to convert the scan code of the combination of the combination key and the function key into the parameter value corresponding to the combination of the Fn key and the function key; par 0046 for example, when the key combination Ctrl+shift and the function key F7 are pressed, the external keyboard 180 transmits the scan codes of the function key F7 [having been pressed] and of the key combination Ctrl+shift  [having been pressed] to the processor 140); 
in response to determining that function keys of an internal keyboard of the computing device are configured in an action key mode (par 0011 ways to notify the operating system all depend on the implementation (software configuration construed as providing switch-ability) of the combination of the Fn key and the function key on the built-in keyboard) [action, function, help, and other key mode are dependent on programming]): 
converting, by the keyboard driver, the function key scan code to an action key scan code (par 0015  Execute an application program to convert the scan code of the combination of the combination key and the function key into the parameter value corresponding to the combination of the Fn key and the function key, and fill in the memory of the embedded controller); and 
sending, by the keyboard driver, the action key scan code to a higher layer of the operating system (par 0049 for example, in the system memory 110, the scan code of the combination of the Fn key and the function key F7 corresponding to the parameter value 7 is captured and transmitted to the operating system of the processor 140, and then the processor 140 executes the combination of the Fn key and the function key F7. The corresponding device function (step S212 ), for example, enables the touchpad of the notebook computer).

Regarding Claim 14, Liu teaches the method of claim 13, wherein converting the function key scan code to the action key scan code comprises: 
looking up the function key scan code within a table mapping function key scan codes to action key scan codes, to determine the action key scan code to which the action key scan code is to be converted (par 0049 e.g. in the system memory 110, the scan code of the combination of the Fn key and the function key F7 corresponding to the parameter value 7 is captured [looked up in the conversion table] and transmitted to the operating system of the processor 140, and then the processor 140 executes the combination of the Fn key and the function key F7. The corresponding device function (step S212), for example, enables the touchpad of the notebook computer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 4, 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Liu et al. (China Patent Application Publication CN 102650907A, hereinafter “Liu”) in view of AnandK (http://www.thewindowsclub.com/change-function-key-behavior-windows-laptops, dated Feb 7, 2019, retrieved from web on 4/5/22 from https://web.archive.org/web/20190207135900/https://www.thewindowsclub.com/change-function-key-behavior-windows-laptops).

Regarding Claim 4, Liu teaches the non-transitory computer-readable data storage medium of claim 1. However, Liu appears not to expressly teach 
wherein in the action key mode: 
pressing of the function keys of the internal keyboard without holding down a function modifier key generates action key scan codes of actions corresponding to the function keys; and 
pressing of the function keys of the internal keyboard while holding down the function modifier key generates function key scan codes corresponding to the function keys.
AnandK teaches wherein in the action key mode: 
pressing of the function keys of the internal keyboard without holding down a function modifier key generates action key scan codes of actions corresponding to the function keys (AnandK discusses how to switch a Dell keyboard between action key and function key modes; first paragraph, action key mode is noted as the inverse of function key mode: pressing Fn key + the F1, F2 key to activate the Function keys like F1, F2, etc., and pressing the key to activate the multimedia operations); and 
pressing of the function keys of the internal keyboard while holding down the function modifier key generates function key scan codes corresponding to the function keys (AnandK discusses how to switch a Dell keyboard between action key and function key modes; first paragraph, action key mode is noted as the inverse of function key mode: pressing Fn key + the F1, F2 key to activate the Function keys like F1, F2, etc., and pressing the key to activate the multimedia operations).
Liu and AnandK are analogous art as they each pertain to function key usage implementations. It would have been obvious to a person of ordinary skill in the art to modify the function key usage implementation of Liu with the inclusion of the action key and function key modes of AnandK. The motivation would have been in order to provide ease of use for preferred modes by eliminating the need to also press the Fn key.

Regarding Claim 5, Liu as modified teaches the non-transitory computer-readable data storage medium of claim 4, wherein in a function key mode separate from the action key mode: 
pressing of the function keys of the internal keyboard while holding down the function modifier key generates the action key scan codes of the actions corresponding to the function keys; and 
pressing of the function keys of the internal keyboard without holding down the function modifier key generates the function key scan codes corresponding to the function keys.
AnandK teaches wherein in a function key mode separate from the action key mode: 
pressing of the function keys of the internal keyboard while holding down the function modifier key generates the action key scan codes of the actions corresponding to the function keys (first paragraph, function key mode: pressing the key to activate the Function keys like F1, F2, etc., and to press Fn key + the F1, F2 key to activate the multimedia operations); and 
pressing of the function keys of the internal keyboard without holding down the function modifier key generates the function key scan codes corresponding to the function keys (first paragraph, function key mode: pressing the key to activate the Function keys like F1, F2, etc., and to press Fn key + the F1, F2 key to activate the multimedia operations).
Liu and AnandK are analogous art as they each pertain to function key usage implementations. It would have been obvious to a person of ordinary skill in the art to modify the function key usage implementation of Liu with the inclusion of the action key and function key modes of AnandK. The motivation would have been in order to provide ease of use for preferred modes by eliminating the need to also press the Fn key.

Regarding Claim 15, Liu teaches the method of claim 14, wherein the table has a default mapping in accordance with actions to which the function keys of the internal keyboard correspond (par 0049 e.g. in the system memory 110, the scan code of the function key F7 or the combination of the Fn key and the function key F7 corresponding to the parameter value 7 is captured [looked up in the conversion table] and transmitted to the operating system of the processor 140, and then the processor 140 executes the intended function).
However, Liu appears not to expressly teach wherein the default mapping is modifiable to differ from the actions to which the function keys of the internal keyboard correspond.
AnandK teaches wherein the default mapping is modifiable to differ from the actions to which the function keys of the internal keyboard correspond (AnandK discusses how to switch a Dell keyboard between action key and function key modes; first paragraph, action key mode is noted as the inverse of function key mode: pressing Fn key + the F1, F2 key to activate the Function keys like F1, F2, etc., and pressing the key to activate the multimedia operations).
Liu and AnandK are analogous art as they each pertain to function key usage implementations. It would have been obvious to a person of ordinary skill in the art to modify the function key usage implementation of Liu with the inclusion of the modifying of the default F key actions of AnandK. The motivation would have been in order to provide ease of use for preferred modes by eliminating the need to also press the Fn key.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  Liu et al. (China Patent Application Publication CN 102650907A, hereinafter “Liu”) in view of Satoh et al. (United States Patent 6456277B1, hereinafter “Satoh”).

Regarding Claim 11, Liu teaches the computing device of claim 8, wherein the program code is executable by the processor to process the function keys of the external keyboard according to the configuration of the function keys of the internal keyboard by: 
receiving a function key scan code from the external keyboard, the function key scan code corresponding to a given function key of the external keyboard having been pressed (par 0046 Figs 1,2 the processor 140 receives the scan code generated by pressing the external keyboard 180 (step S204)); and 
determining whether the function keys of the internal keyboard are configured in the action key mode or the function key mode (par 0011 ways to notify the operating system all depend on the implementation of the combination of the Fn key and the function key on the built-in keyboard) [action, function, help, and other key mode are dependent on programming]); and 
in response to determining that the function keys of the internal keyboard are configured in the action key mode, converting the function key scan code received from the external keyboard to an action key scan code, and sending the action key scan code to an operating system of the computing device (par 0046 Figs 1,2 the processor 140 receives the scan code generated by pressing the external keyboard 180 (step S204); when the keys are pressed, the generated scan code is sent to the processor 140, for example, when the key combination Ctrl+shift and the function key F7 are pressed, the external keyboard 180 transmits the scan codes of these keys to the processor 140; after receiving the scan code, the processor 140 uses the application program to convert the scan code of the combination of the key combination Ctrl+shift and the function key F7 into the parameter value 7 corresponding to the combination of the Fn key and the function key F7 [as currently configured, in any mode, on the built-in keyboard] (step S206)).
However, Liu appears not to expressly teach detecting that the function keys of the external keyboard are not configurable between the action key mode and the function key mode.
Satoh teaches detecting that the function keys of the external keyboard are not configurable between the action key mode and the function key mode (Satoh Fig 3 step S2 col 4 lines 27-30 teach detecting keyboard types and configuration at connection startup). 
 Liu and Satoh are analogous art as they each pertain to function key usage implementations. It would have been obvious to a person of ordinary skill in the art to modify the function key usage implementation of Liu with the inclusion of the detection of configurability of the external keyboard of Satoh. The motivation would have been in order to provide key scan code conversion that takes into account the configuration of the external keyboard (Satoh col 4 lines 8-18).

Regarding Claim 12, Liu as modified teaches the computing device of claim 11, wherein the program code is executable by the processor to process the function keys of the external keyboard according to the configuration of the function keys of the internal keyboard by further: 
in response to determining that the function keys of the internal keyboard are configured in the function key mode, sending the function key scan code received from the external keyboard to the operating system of the computing device (par 0046 Figs 1,2 the processor 140 receives the scan code generated by pressing the external keyboard 180 (step S204); when the keys are pressed, the generated scan code is sent to the processor 140, for example, when the key combination Ctrl+shift and the function key F7 are pressed, the external keyboard 180 transmits the scan codes of these keys to the processor 140; after receiving the scan code, the processor 140 uses the application program to convert the scan code of the combination of the key combination Ctrl+shift and the function key F7 into the parameter value 7 corresponding to the combination of the Fn key and the function key F7 [as currently configured, in any mode, on the built-in keyboard] (step S206)).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624